Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 1 of 79 PageID #:53836

                                                                                  1955

   1                      IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
   2                               EASTERN DIVISION
   3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
        SOLUTIONS MALAYSIA SDN. BHD,             )
   4                                             )
                    Plaintiffs,                  )
   5    vs.                                      ) Chicago, Illinois
                                                 )
   6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 27, 2019
        HYTERA AMERICA, INC., and HYTERA         )
   7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                 )
   8                Defendants.                  ) 10:00 o'clock a.m.
   9
                                TRIAL - VOLUME 12 A
 10                         TRANSCRIPT OF PROCEEDINGS
                   BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
 11                                 and a jury
 12
 13     For the Plaintiffs:         KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
 14                                      Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
 15                                      Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
 16                                 555 California Street
                                    27th Floor
 17                                 San Francisco, California 94104
                                    (415) 439-1400
 18
                                    KIRKLAND & ELLIS LLP
 19                                 BY: Mr. Michael W. De Vries
                                    333 South Hope Street
 20                                 Los Angeles, California 90071
                                    (213) 680-8400
 21
 22
        Court reporter:                  BLANCA I. LARA
 23                              Official Court Reporter
                                  219 South Dearborn Street
 24                                     Room 2342
                                   Chicago, Illinois 60604
 25                                   (312) 435-5895
                                    blanca_lara@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 2 of 79 PageID #:53837

                                                                                  1956

   1    Appearances: (Continued:)
   2
        For the Plaintiffs:         KIRKLAND & ELLIS LLP
   3                                BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
   4                                Chicago, Illinois 60654
                                    (312) 862-7439
   5
                                    KIRKLAND & ELLIS LLP
   6                                BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
   7                                New York, New York 10022
                                    (212) 446-4763
   8
        Motorola Corporate Representative:            Mr. Russ Lund
   9
 10
        For the Defendants:         STEPTOE & JOHNSON LLP
 11                                  BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
 12                                      Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
 13                                 1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
 14                                 (202) 429-6230
 15
 16
        Hytera Corporate Representative: Michele Ning
 17
 18
 19
 20
 21
 22
 23
 24
 25
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 3 of 79 PageID #:53838

                                                                                             1957

              1               THE CLERK: All rise.
              2              (The following proceedings were had in the
              3              presence of the jury in open court:)
              4               THE CLERK: The Court is in session. Please be
10:00:45      5    seated.
              6               THE COURT: Good morning, members of the jury.
              7               Counsel, several of the jurors have informed the Court
              8    that they have a train schedule, trains leaving at or about
              9    noon. So rather than end at noon today, we will make it 11:30
10:01:00    10     to accommodate the jurors. I assume there's no objection.
            11                MR. ALPER: No objection.
            12                MR. CLOERN: No objection, Your Honor.
            13               (Many in the courtroom responded "no
            14               objection".)
10:01:07    15               (Laughter in the courtroom.)
            16                THE COURT: All right. Please recall the witness.
            17                MR. ALPER: Yes, Your Honor. We recall Dr. Rangan to
            18     the stand.
            19                MR. ALLAN: May I proceed, Your Honor?
10:01:18    20                THE COURT: Please proceed.
            21           SUNDEEP RANGAN, PLAINTIFFS' WITNESS, PREVIOUSLY SWORN
            22                                  CROSS EXAMINATION
            23     BY MR. ALLAN:
            24     Q. Good morning, Dr. Rangan.
10:01:38    25     A. Good morning.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 4 of 79 PageID #:53839

                                                                                             1958

              1    Q. Michael Allan for the Hytera defendants.
              2               Now, Dr. Rangan, I think you testified on direct that
              3    you worked on an earlier cellular data system, is that right?
              4    A. That's right.
10:01:46      5    Q. And the specific technology you worked on was, the acronym
              6    was OFDM?
              7    A. That's right.
              8    Q. And that stands for orthogonal frequency-division
              9    multiplexing?
10:01:57    10     A. That's correct.
            11     Q. And you and some of your colleagues created Flarion
            12     Technologies around 2000?
            13     A. That's right.
            14     Q. And you worked with a company called Bell Labs before that?
10:02:08    15     A. That's correct.
            16     Q. And while you were at Flarion you continued to work on this
            17     OFDM technology, yes?
            18     A. That's right.
            19     Q. And you took the information -- you relied on the
10:02:19    20     information you developed at Bell Labs to continue to work at
            21     Flarion?
            22     A. That's right.
            23     Q. And in the mid 2000's a company call Qualcomm acquired
            24     Flarion?
10:02:31    25     A. That's right.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 5 of 79 PageID #:53840

                                                                                             1959

              1    Q. Primarily for the OFDM work, right?
              2    A. That's correct.
              3    Q. So the two primary companies you've been at Flarion and
              4    Qualcomm?
10:02:44      5    A. And the New York University, yes.
              6    Q. But aside from academia.
              7    A. Oh, yes. Correct.
              8    Q. Flarion and Qualcomm.
              9               And you never incorporated or tried to incorporate any
10:02:55    10     of this OFDM technology into a DMR product, right?
            11     A. No, I didn't.
            12     Q. Now, you didn't work on any DMR radios at Flarion, right?
            13     You didn't do that work?
            14     A. No, I did not.
10:03:06    15     Q. And you didn't work on any DMR radios at Qualcomm?
            16     A. No.
            17     Q. And you've never worked on DMR radios, right?
            18     A. Not commercially, no.
            19     Q. And you certainly never led any kind of development team
10:03:18    20     where you developed a DMR radio?
            21     A. No, I did not.
            22     Q. And, in fact, prior Motorola retaining you to be an expert
            23     witness, you never used a DMR radio, right?
            24     A. That's correct.
10:03:30    25     Q. Now, you're -- you're not a -- you understand there's an
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 6 of 79 PageID #:53841

                                                                                             1960

              1    association, a DMR association?
              2    A. Yes, I do.
              3    Q. Where members who get involved in the DMR world are members
              4    of, right?
10:03:41      5    A. That's correct.
              6    Q. And you're not a member?
              7    A. I don't think individuals are generally members.
              8    Q. So you're not, right?
              9    A. I am not.
10:03:48    10     Q. And Qualcomm is not a member?
            11     A. I do not think Qualcomm is a member.
            12     Q. Flarion certainly was not a member?
            13     A. Definitely not.
            14     Q. And before you began work for Motorola, you' never even
10:04:01    15     read the DMR standard, right?
            16     A. That's correct.
            17     Q. Now, you understand there's been some testimony in this
            18     case about another digital standard called TETRA?
            19     A. That's right.
10:04:16    20     Q. And you've never developed any TETRA radios, right?
            21     A. No, I did not.
            22     Q. And you understand that DMR and TETRA are two different
            23     digital radio standards?
            24     A. That's correct.
10:04:26    25     Q. And the DMR is a TDMA standard, right? Time division
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 7 of 79 PageID #:53842

                                                                                             1961

              1    multiple access?
              2    A. Yes. That's right.
              3    Q. And you understand that TETRA is an FDMA, meaning it uses
              4    frequency division multiple access?
10:04:42      5    A. That's right. It has different carriers as well. It has
              6    PDMA within each carrier, but it has different frequencies.
              7    Q. In fact, Dr. Rangan, TETRA is a TDMA standard, isn't it?
              8    A. It has a TDMA within each carrier, that's correct.
              9    Q. And APCO is another digital radio standard, right?
10:04:58    10     A. That's right.
            11     Q. You've never developed any APCO radios, correct?
            12     A. Not commercially, no.
            13     Q. You agree, Dr. Rangan, that having analog radio experience
            14     is helpful default digital radio development, yes?
10:05:16    15     A. Yes, I do.
            16     Q. And you didn't look at any of the features of Hytera's
            17     analog radios in forming your opinions in this case, correct?
            18     A. No. I didn't think it was relevant.
            19     Q. Let's talk about some of your opinions and the bases for
10:05:25    20     your opinions.
            21                You issued a written report in this case, yes?
            22     A. Two.
            23     Q. Two. That's right.
            24                And your report indicates that the opinions you
10:05:37    25     provided on your direct examination are based on various
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 8 of 79 PageID #:53843

                                                                                             1962

              1    assumptions, right?
              2    A. That's right.
              3    Q. And you were, in fact, told to assume for purposes of your
              4    opinion that Hytera had misappropriated the 21 alleged trade
10:05:51      5    secrets in this case?
              6    A. That's correct. I would assume that they were both valid
              7    and misappropriated, that was as you heard from Dr. Wicker's
              8    part of the analysis.
              9    Q. And so as part of that assumption, you also assumed that
10:06:02    10     the 21 alleged trade secrets were, in fact, valid trade
            11     secrets?
            12     A. That's correct.
            13     Q. And that they were -- and that Motorola took reasonable
            14     steps to protect them, you had to make that assumption as well?
10:06:13    15     A. That's right. I didn't see anything inconsistent with
            16     that, but that was the assumption in the analysis.
            17     Q. And you had to make the assumption that the 21 alleged
            18     trade secrets were valuable, right?
            19     A. That's right.
10:06:24    20     Q. And to be clear, you're assuming that G.S. and Sam and
            21     Y.T., the people we've been talking about throughout the trial,
            22     they misappropriated Hytera's trade secrets, right? That's
            23     part of your assumption?
            24     A. Yes. That's consistent with the evidence I saw.
10:06:39    25     Q. But you're also told to assume that Hytera as a company
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 9 of 79 PageID #:53844

                                                                                             1963

              1    misappropriated the trade secrets, right?
              2    A. Yes. That's correct.
              3    Q. All three separate Hytera entities, that's your assumption
              4    into your opinion?
10:06:57      5    A. Yes. That's correct.
              6    Q. And I notice you didn't tell the jury about any of those
              7    assumptions yesterday, did you?
              8    A. I thought I did try to distinguish between the work of Mr.
              9    Wicker -- Dr. Wicker and myself.
10:07:09    10     Q. I'm not talking about Dr. Wicker's opinion. I'm talking
            11     about the assumptions you were provided in forming your opinion
            12     that you testified about.
            13                You assumed the trade secret misappropriation occurred
            14     by Hytera is a baseline for all of your opinions. You didn't
10:07:24    15     tell the jury about that, did you?
            16     A. Perhaps I didn't. I can't recall.
            17     Q. Now, you've offered an opinion that confidential
            18     information was shared at Hytera; yes?
            19     A. That's correct.
10:07:35    20     Q. And you reviewed several documents in forming your opinion?
            21     A. That's right.
            22     Q. Most of which were over 10 years old?
            23     A. Yes. Many were.
            24     Q. Some were more. 12, 13, 14 years old?
10:07:49    25     A. That's correct.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 10 of 79 PageID #:53845

                                                                                              1964

               1    Q. Now, you testified on direct what you thought those
               2    documents said about the knowledge of Hytera's engineers at the
               3    time, right?
               4    A. I don't think I want to speak about the state, I can't
10:08:01       5    speak for the state of mind. I tried to give the perspective
               6    more from how an engineer would interpret it.
               7    Q. Right. So you claimed to offer an opinion from an
               8    engineering perspective, that's what you did, right?
               9    A. Yes. That's correct.
10:08:15     10     Q. And that's how you tried to differentiate your opinion from
             11     Dr. Wicker, right?
             12     A. Well, in part.
             13     Q. And Dr. Wicker is an engineer, isn't it?
             14     A. He is.
10:08:28     15     Q. And he testified at length about a whole bunch of documents
             16     from an engineering perspective as well, didn't he?
             17     A. Yes, he did.
             18     Q. Now, to reach your conclusions in this case, you also used
             19     what you call common sense, right?
10:08:44     20     A. Sure. That's always useful.
             21     Q. And it's your testimony that you've looked at all these
             22     documents and you can glean what people meant in e-mails and
             23     documents over a decade ago using your common sense, right?
             24     A. "People meant" might suggest that I'm trying to read their
10:09:08     25     mind about their intentions. I would say that to the extent I
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 11 of 79 PageID #:53846

                                                                                              1965

               1    was discussing intentions, it's what one would interpret the
               2    intentions based on the material that I saw.
               3    Q. And that's based on your -- in part, also based on your
               4    experiences at Flarion and Qualcomm? You testified to that,
10:09:27       5    right?
               6    A. Yes. Absolutely.
               7    Q. And you based your opinion, in part, on how things were
               8    done at those companies?
               9    A. That's right.
10:09:36     10     Q. How business was conducted at Flarion?
             11     A. Yes.
             12     Q. And Qualcomm?
             13     A. Yes.
             14     Q. And you offered a number of opinions on things you thought
10:09:45     15     were reasonable to be done or not done, right?
             16     A. Absolutely.
             17     Q. And that's based on your experience at Qualcomm?
             18     A. Yes. Among other things, yes.
             19     Q. And I think you were asked some questions about Qualcomm's
10:09:58     20     policies?
             21     A. Yes. That's correct.
             22     Q. And you relied on Qualcomm's policies as well?
             23     A. That's right.
             24     Q. Including Qualcomm's intellectual property policies?
10:10:07     25     A. Yes.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 12 of 79 PageID #:53847

                                                                                              1966

               1    Q. And you understand that Qualcomm has come under a lot of
               2    fire for its intellectual property policies lately, right?
               3    A. I can't speak to that.
               4    Q. You cant' speak to that. So you understand that the U.S.
10:10:20       5    Government has sued Qualcomm?
               6    A. Possible.
               7    Q. You understand that earlier this year a federal judge in
               8    California found anti-trust violation for Qualcomm based on IP
               9    policies?
10:10:30     10     A. Well, that's very policy.
             11     Q. The policies that you relied in forming your opinion in
             12     this case?
             13     A. It's possible that wouldn't really be relevant, but --
             14     Q. Wouldn't be relevant?
10:10:40     15     A. No, I don't think so.
             16     Q. You've never been employed by Hytera, right?
             17     A. No, I have not.
             18     Q. Any Chinese company?
             19     A. No.
10:10:46     20     Q. Any non-U.S. company?
             21     A. Ah, very briefly before I went to a Ph.D. I worked --
             22     Q. Fair enough.
             23                I'm sorry. Go ahead?
             24     A. I worked in France for a couple of months.
10:11:01     25     Q. Primarily Qualcomm and Flarion?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 13 of 79 PageID #:53848

                                                                                              1967

               1    A. That's correct.
               2    Q. You testified about some Hytera documents that were
               3    addressed by Dr. Wicker in his testimony, right?
               4    A. Yes, I did.
10:11:10       5    Q. And you sat here in the courtroom. You heard all of Dr.
               6    Wicker's testimony?
               7    A. I did.
               8    Q. I want to cover some of the -- the documents real quick.
               9    A. Sure.
10:11:20     10     Q. So we saw this e-mail where Peiyi Huang sent rfhal library
             11     and a framer api header file, do you remember that? There's
             12     been a lot of testimony about that?
             13     A. We had a lot, yes.
             14     Q. And you listened to Dr. Wicker's testimony?
10:11:38     15     A. I did.
             16     Q. And he testified that Peiyi Huang seemed to have sent that
             17     framer_api.h file by mistake, right?
             18                THE COURT REPORTER: Sorry.
             19                MR. ALLAN: Sorry.
10:11:44     20     BY MR. ALLAN:
             21     Q. You realize Dr. Wicker testified that Peiyi Huang sent the
             22     framer_api file by mistake?
             23     A. That's correct.
             24     Q. You also discussed this Neo_P21 document, remember that
10:11:59     25     one?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 14 of 79 PageID #:53849

                                                                                              1968

               1    A. I do.
               2    Q. And you weren't here on Monday, I believe, when Dr. Wicker
               3    testified that that document was not found in Sam Chia's or
               4    Y.T.'s Compass log files, right?
10:12:16       5    A. I believe that's correct.
               6    Q. And there is some discussion about Y.T. Kok's circulation
               7    of an SRS template file, do you recall that?
               8    A. I do.
               9    Q. And you heard Dr. Wicker agree that he could not dispute
10:12:31     10     Zhu Deyou's testimony that he did not have track changes on it
             11     when he opened that template, right?
             12     A. I can't recall that's exactly what he said.
             13     Q. Question, this is from his trial transcript:
             14               "And you have no reason to dispute that Mr. Zhu
             15               Deyou did not have track changes view on when he
             16               opened this document, if he indeed even opened
             17               it, correct?
             18               Answer: Well, he said he had no recollection.
             19               I certainly can't dispute that."
10:13:04     20     A. Sounds like what he said.
             21     Q. Nor can you?
             22     A. No, I can't know positively one way or the other whether he
             23     had track changes or not.
             24     Q. So let's talk about this Roger Zhang so-called welcome
10:13:16     25     e-mail; okay?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 15 of 79 PageID #:53850

                                                                                              1969

               1    A. Sure.
               2    Q. Now, you heard Roger Zhang's testimony that was played in
               3    this case, yes?
               4    A. It was.
10:13:22       5    Q. And you heard Dr. Wicker agree that Roger Zhang testified
               6    that he wasn't seeking Motorola's confidential information
               7    through that e-mail, right?
               8    A. Again, I can't recall his exact words.
               9    Q. That's the gist of what he said. I can read it to you
10:13:35     10     again, if you'd like.
             11     A. Maybe that would be helpful, if you don't mind.
             12     Q. (Reading:)
             13               "Question: And Roger Zhang testified that he
             14               wasn't seeking Motorola confidential
10:13:45     15               information, but he was instead trying to gain
             16               an understanding about how we ourselves should
             17               do it, right? That's what he --"
             18               "Answer: That's essentially what he said, yes."
             19                  That was Dr. Wicker's testimony in this trial.
10:13:58     20     A. Sounds like a good representation.
             21     Q. You discussed the Sam Chia spreadsheet, do you remember
             22     that?
             23     A. I do.
             24     Q. And again, you were here for Dr. Wicker's testimony on that
10:14:09     25     same document?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 16 of 79 PageID #:53851

                                                                                              1970

               1    A. I was.
               2    Q. And he agreed that the only place that the file came --
               3               THE COURT: Just a minute.
               4               Members of the jury, you have heard the testimony of
10:14:18       5    Dr. Wicker.
               6               What questions you have of this witness today?
               7               MR. ALLAN: You don't disagree --
               8               THE COURT: Just a minute. Ask questions of this
               9    witness, not just recounting your version of what Dr. Wicker
10:14:33     10     said. The jury has heard the testimony of Dr. Wicker. What
             11     questions do you have of this witness?
             12     BY MR. ALLAN:
             13     Q. Dr. Rangan, do you dispute any of Dr. Wicker's
             14     testimony --
10:14:45     15                THE COURT: If you do not comply with this order, I
             16     will end your cross-examination.
             17     BY MR. ALLAN:
             18     Q. Let's pull up PDX 9.33. This is one of the documents you
             19     discussed on your direct examination.
10:15:02     20     A. That's correct.
             21     Q. I want to direct you to line 133.
             22                And you pointed this out yesterday, right?
             23     A. I did.
             24     Q. "Determine DSP library risk and where to store the files,"
10:15:16     25     do you see that?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 17 of 79 PageID #:53852

                                                                                              1971

               1    A. I do.
               2    Q. Now, carrying over, you've referenced:
               3              "Yu Yang is to talk to software configuration
               4              manager and get the FEC and Symbol Recovery
10:15:20       5              Files stored in a specific folder."
               6               Do you recall that?
               7    A. I do.
               8    Q. And I think you suggested that Yu Yang understood what Sam
               9    Chia was talking about with respect to restoring library files?
10:15:40     10     A. Yes.
             11     Q. You understand, Dr. Rangan, that the two files that are
             12     referenced next to Yu Yang's name, "SCM" and "FEC and symbol
             13     recovery", those files are not accused by Motorola in this
             14     case?
10:15:52     15     A. That's not my understanding.
             16     Q. You understand that those files are not referenced by Dr.
             17     Wicker in either Exhibit C or D, correct?
             18     A. My understanding is that FEC and symbol recovery are both
             19     part of the DSP.
10:16:11     20     Q. Do you -- you didn't independently determine, that's not
             21     part of your opinion as to whether these files are accused or
             22     not, right? You are relying on other people to make that
             23     determination?
             24     A. My understanding is that the trade secret, the DSP trade
10:16:25     25     secret, at least one of them includes all the DSP source codes,
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 18 of 79 PageID #:53853

                                                                                              1972

               1    and that would include the FEC and symbol recovery.
               2    Q. Is it your understanding that Dr. Wicker explained in his
               3    exhibit C and D --
               4               THE COURT: All right. Counsel --
10:16:36       5               MR. ALLAN: Sorry. Withdrawn.
               6               THE COURT: You're warned again.
               7    BY MR. ALLAN:
               8    Q. Let's talk about PDX 9.18. Let's take a look at that.
               9    A. Sure.
10:16:46     10     Q. Now, you testified yesterday -- you testified yesterday
             11     that Dr. Wicker -- I'm sorry, Dr. Rangan, that it should've
             12     been obvious to Huang Ni that this framer_api file was not in
             13     Hytera's code because it contained a copyright notice in 1988?
             14     A. That's right.
10:17:21     15     Q. Let's take a look at 9.21 if we can.
             16                And this is the slide you pointed out to note that
             17     it's got a copyright notice of 1988?
             18     A. Yes, that looks correct.
             19     Q. I think you testified that Hytera wasn't formed in 1988.
10:17:39     20     A. That's right. My understanding was that it was formed in
             21     1993.
             22     Q. And the fact that the copyright notice had a 1988 date on
             23     it shouldn't have been an indication to Huang Ni that something
             24     was off?
10:17:51     25     A. Yes.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 19 of 79 PageID #:53854

                                                                                              1973

               1    Q. I'd like to hand you exhibit DTX 4079.
               2               This is a piece of source code Bates numbered
               3    HYT1973-18978066. This is a Hytera source code file from the
               4    Harbin Development. Do you recognize that?
10:18:27       5    A. It looks familiar, yes.
               6               MR. ALLAN: I'd offer it into evidence, please, Your
               7    Honor.
               8               MS. NEW: No objection.
               9               THE COURT: It is received and may be published.
10:18:36     10               (Said exhibit received in evidence.)
             11     BY MR. ALLAN:
             12     Q. You see the date on this file, Dr. Rangan, October 25,
             13     2006?
             14     A. Yes, I do.
10:18:50     15     Q. This is from the Harbin file before G.S., Sam, or Y.T. Kok
             16     or anybody from Motorola came over, right?
             17     A. Yes.
             18     Q. And it's got a copyright notice of 1988 to 2007, the same
             19     one we just looked at with the Huang Ni stamp, right?
10:19:13     20     A. Yes. But if you look at many other files in the Harbin
             21     directory, they do actually have "1993" on them. And --
             22     Q. Please continue.
             23     A. I would need to look at this file. It's possible just by
             24     the name of it that this is actually a third-party file. I'll
10:19:25     25     take a look.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 20 of 79 PageID #:53855

                                                                                              1974

               1    Q. The author is Yu Yang, do you see that?
               2    A. Yes, but he might've taken this from some other part.
               3               But I need to take a look at this. It is true that
               4    this one is labeled "1988," but there are definitely other
10:19:43       5    files which have 2003.
               6    Q. And there are also other files that have 1988, correct?
               7    A. I -- I don't recall.
               8    Q. You testified about Mr. Chen, Hytera's CEO?
               9    A. I did.
10:19:59     10     Q. And things he supposedly knew, correct?
             11     A. Again, I don't want to claim that I could read his mind.
             12     Q. So you've said that a couple of times. You're not an
             13     expert on state of mind?
             14     A. I'm not a mind reader.
10:20:18     15     Q. And you're not an expert on what motivates people?
             16     A. I can provide -- I don't know what that would be mean to be
             17     an expert on motivation.
             18     Q. Certainly that has nothing to do with the technical
             19     expertise you have working on OFDM, correct?
10:20:34     20     A. It could. Certainly if an engineering issue was present or
             21     a business issue related to an engineering product and that
             22     created motivation, they could be related.
             23     Q. You have offered opinions on Mr. Chen's personal
             24     intentions, though, right?
10:20:55     25     A. No, I wouldn't, again, say I know, again, a state of mind,
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 21 of 79 PageID #:53856

                                                                                              1975

               1    but the intentions appear as to the documents I produced.
               2    Q. You testified at a deposition a couple of months ago?
               3    A. I did.
               4    Q. About your opinions on Mr. Chen's intentions, correct?
10:21:18       5    A. That was one of the topics that came up, yes.
               6    Q. And you testified that -- let me just ask you. On page 87
               7    -- you were sworn to tell the truth at your deposition, right?
               8    A. I did.
               9    Q. Page 87 of your deposition, line 12, to 87 of your
10:21:35     10     deposition, line 19, you were asked the following question:
             11               "What about Mr. Chen's personal intentions? Are
             12               you an expert on those?"
             13               "Answer: I offer specific opinions about Mr.
             14               Chen in one of the sections of my expert report,
10:21:49     15               I feel confident about those opinions. If you
             16               want to characterize those opinions as opinions
             17               about his intentions, to that extent I feel
             18               confident about that."
             19     A. Okay. Sure. That's fine.
10:22:00     20     Q. You feel confident that you can offer the opinions on the
             21     intentions of Hytera's CEO 12 to 15 years ago?
             22     A. I feel confident that from the -- that one can -- a
             23     document -- I can say that -- if a person was intending
             24     something, that could be reflected in a document.
10:22:28     25     Q. So you started work on this case in March of 2019, right?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 22 of 79 PageID #:53857

                                                                                              1976

               1    A. That's right.
               2    Q. And you're reading documents that took place and were
               3    written 2007, 2008 timeframe?
               4    A. Even earlier, yes.
10:22:42       5    Q. Even earlier.
               6    A. That's right.
               7    Q. And from those documents that you dusted off now to look at
               8    in 2019, you're opining on the intention of Mr. Chen?
               9    A. Indirectly, yes.
10:22:53     10     Q. Now you've never met Mr. Chen, correct?
             11     A. No, I have not.
             12     Q. Or ever worked with him?
             13     A. No, I have not.
             14     Q. Never been to Hytera?
10:23:02     15     A. No.
             16     Q. Never worked with Hytera?
             17     A. Not -- no.
             18     Q. You understand, Dr. Rangan, that not all technology
             19     companies are the same?
10:23:11     20     A. It would be a very bad world if they were.
             21     Q. And they're not organized the same?
             22     A. Luckily not.
             23     Q. They're not all run the same?
             24     A. Absolutely not.
10:23:21     25     Q. And there are cultural differences?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 23 of 79 PageID #:53858

                                                                                              1977

               1    A. I suppose.
               2    Q. Company-wide and geographic-wide?
               3    A. Sure.
               4    Q. You testified that Mr. Chen thought the DMR project was
10:23:37       5    critical to the future of Hytera, right?
               6    A. Yes.
               7    Q. But in providing that testimony, you don't even know what
               8    different products Mr. Chen was working on or Hytera was
               9    working on?
10:23:48     10     A. My understanding is that he was -- prior to this, that they
             11     have been working on primarily analog products.
             12     Q. But you have no idea the number of different analog
             13     products, whether he was looking at other digital products,
             14     correct?
10:24:02     15     A. No, I didn't analyze their portfolio.
             16     Q. And you don't know what factors Hytera considers in
             17     deciding to launch a product, right?
             18     A. I can understand what factors. I wouldn't characterize it
             19     that way.
10:24:20     20     Q. So you have seen documents in your review of the materials
             21     that allow you to understand the factors that Hytera considered
             22     12 years ago in deciding whether to launch a product?
             23     A. Yes. In fact, that ID-driven presentation places some
             24     factors and there's other factors that other business analysis
10:24:37     25     that I saw in my review.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 24 of 79 PageID #:53859

                                                                                              1978

               1    Q. You'd agree, Dr. Rangan, that the executives at Hytera have
               2    a much better view of what factors they considered in deciding
               3    to launch a product back then than you do?
               4    A. What do you mean by "better"?
10:24:55       5    Q. They're the ones who made the decision, Dr. Rangan. You
               6    didn't, right?
               7    A. No, I understand they made the decision, but the --
               8    Q. They have a better understanding of the factors that they
               9    consider, as a company, in deciding to do or not do something
10:25:08     10     than you do?
             11     A. What I can say is that I saw a lot of material which did --
             12     looked at a lot of material that they had left regarding their
             13     decision for pursuing what -- pursuing DMR specifically. I
             14     felt that was sufficient at least for my analysis, but I can't
10:25:36     15     -- obviously, those people may have more information as to the
             16     decision process that they went through.
             17     Q. You understand, Dr. Rangan, that Hytera hired an outside
             18     consulting firm after the DMR project had been under
             19     development for a couple of years, correct?
10:25:55     20     A. I don't recall that.
             21     Q. You don't consider that as part of your opinion?
             22     A. I don't recall that.
             23     Q. And the consulting firm was hired long before G.S. and Sam
             24     or Y.T. came over?
10:26:12     25     A. It's possible.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 25 of 79 PageID #:53860

                                                                                              1979

               1    Q. Let me hand you PTX 415. This is a document produced by
               2    Hytera. Do you see that, Dr. Rangan?
               3    A. Yes, I do.
               4    Q. And it's a Meeting Summary from Hytera's files from a
10:26:35       5    meeting that took place August 13, 2007, right?
               6    A. That's right.
               7               MR. ALLAN: I'd offer this into evidence, please, Your
               8    Honor.
               9               MS. NEW: No objection.
10:26:44     10                THE COURT: It is received and may be published.
             11               (Said exhibit received in evidence.)
             12     BY MR. ALLAN:
             13     Q. So this was translated from Chinese, right?
             14     A. That's correct.
10:26:55     15     Q. In fact, a number of documents you looked at were
             16     translated from Chinese?
             17     A. Yes.
             18     Q. So let's take a look, if we could highlight the date,
             19     August 13, 2007.
10:27:06     20                And the "Meeting Topic," do you see that, Dr. Rangan?
             21     It's "progress and current problems of DFSS Project"?
             22     A. Yes.
             23     Q. And you understand "DFSS" stands for design for Six Sigma?
             24     A. That's right.
10:27:22     25     Q. And that's essentially a business management tool for the
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 26 of 79 PageID #:53861

                                                                                              1980

               1    effect of design and manufacturing of products?
               2    A. Yes. Six Sigma is a measure of reliability, typically.
               3    Q. And under the "Meeting Content" it says "report and
               4    suggestions of consultants on current problems"?
10:27:39       5    A. Yes.
               6    Q. And then the -- so back in 2007, Hytera had hired this
               7    consulting firm to evaluate the status of its DMR project that
               8    had been under development since 2005?
               9    A. Okay. I don't know that but --
10:27:57     10     Q. And there's been -- up to this point, you do understand
             11     Professor Sun and his team started the DMR project back in
             12     2005?
             13     A. That's my understanding.
             14     Q. Sorry. Were you finished?
10:28:09     15     A. Yes.
             16     Q. And there's been a number of documents, development
             17     documents that have been produced during that 2005 to early
             18     2008 period before G.S. arrived at Hytera?
             19     A. That's correct.
10:28:21     20     Q. About 17,000 documents, right?
             21     A. I wouldn't be able to remember the exact number.
             22     Q. In the first bullet here, under the "Report and Suggestions
             23     of the Consultants" it indicates:
             24               "... the DMR project lacks a role of a system
10:28:43     25               engineer."
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 27 of 79 PageID #:53862

                                                                                              1981

               1               Do you see that?
               2    A. I do.
               3    Q. And then down at the bottom, it turns blue, it says:
               4              "After listening to the above report, manager
10:28:48       5              Chen then subsequent work tasks."
               6                And the first thing he says -- do you see that?
               7    A. I do.
               8    Q. The first thing he says is:
               9              "DMR product manager should be full time and
10:28:57     10               have a strong power of execution."
             11                Right?
             12     A. I do see that, yes.
             13     Q. And he goes on to say:
             14               "... candidates should be decided this week to
10:29:08     15               make for a smooth implementation of the
             16               project."
             17     A. I see that.
             18     Q. And just to orient you over the context, this is August 13,
             19     2007.
10:29:20     20     A. I see that.
             21     Q. And Hytera was ready for this next step in the development
             22     process, that's why they hired a consultant?
             23     A. I can't speak to that, but that sounds reasonable.
             24     Q. Now, you testified yesterday on direct about a couple of
10:29:39     25     e-mails where G.S. Kok was e-mailing Mr. Chen?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 28 of 79 PageID #:53863

                                                                                              1982

               1    A. I did.
               2    Q. Let's take a look at one of those slides, 9.36, if we
               3    could.
               4               Now, this date of this slide, this e-mail that you put
10:29:58       5    here, Dr. Rangan, is June 29, 2007, right?
               6    A. That's correct.
               7    Q. And so it's a month and a half or so before that consultant
               8    report?
               9    A. That's right.
10:30:07     10     Q. And this is an e-mail from G.S. to Mr. Chen?
             11     A. That's correct.
             12     Q. And G.S. Kok here is saying it took his team of Motorola
             13     engineers 4 years to do this?
             14     A. That's right.
10:30:23     15     Q. And he's interested in a job here with Mr. Chen at Hytera,
             16     isn't he?
             17     A. That's what they're discussing, yes.
             18     Q. And he's indicating that it's going to take 2 years at
             19     Hytera?
10:30:37     20     A. That's right.
             21     Q. And we just discussed, Hytera had already been working on
             22     the project for 3 years, back to 2005, right -- or 2 and a half
             23     years?
             24     A. Yes, that's right. They were working on it prior to this.
10:30:50     25     Q. So 2 plus 2 and a half years gets you to 4 years, right?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 29 of 79 PageID #:53864

                                                                                              1983

               1    A. (No response.)
               2    Q. Let me -- maybe I wasn't clear.
               3               G.S. indicates it's going to take 2 years at Hytera?
               4    A. Yes.
10:31:06       5    Q. And Hytera has already had 2 and a half years into the
               6    development process?
               7    A. That's true.
               8    Q. And that would be 4 and a half years where he's telling --
               9    G.S. is telling Mr. Chen it took 4 years at Hytera -- at
10:31:22     10     Motorola, right?
             11     A. That's right.
             12     Q. Now, Motorola's development time started back in 2003,
             13     correct?
             14     A. That's correct.
10:31:33     15     Q. Before the actual DMR standard was announced; yes?
             16     A. That's right.
             17     Q. And actually, the DMR standard wasn't announced until a
             18     couple of years within Motorola's DMR development?
             19     A. That's my understanding, yes.
10:31:50     20     Q. And Motorola was, in fact, heavily involved in actually
             21     preparing and drafting the first three parts of the DMR
             22     standard?
             23     A. That's absolutely correct.
             24     Q. So let's take a look at your slide, PDX 9.38.
10:32:11     25                Now, yesterday you highlighted this line at the
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 30 of 79 PageID #:53865

                                                                                              1984

               1    bottom: "A lot of things that was unknown had been resolved"?
               2    A. Yes.
               3    Q. Isn't G.S. there talking about the fact that there is now a
               4    standard? When G.S. began work at Motorola, there was no
10:32:29       5    standard, right?
               6    A. It doesn't state that here.
               7    Q. And then just to orient you again, the timing. Now, this
               8    e-mail is September 13 '07, so now we're on the other side of
               9    the consultant report?
10:32:44     10     A. That's right.
             11     Q. And G.S. is saying -- before in the last e-mail he said it
             12     was going to take 4 years. It took Motorola 4 years, right?
             13     A. That's right, in the previous --
             14     Q. Now, a month and a half later, he says it actually took
10:32:55     15     Motorola 5 and a half years?
             16     A. That's right.
             17     Q. So he increased Motorola's development time in the e-mail
             18     by year and a half?
             19     A. That's right.
10:33:03     20     Q. Because he wanted a job?
             21     A. That's not stated here.
             22                Incidentally, just the production of the standard
             23     wouldn't necessarily speed up the design that much.
             24     Q. Well, Dr. Rangan, if you're designing something to achieve
10:33:21     25     a standard, you need to have the standard before you can design
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 31 of 79 PageID #:53866

                                                                                              1985

               1    the product to meet that standard?
               2    A. That's true.
               3    Q. So this e-mail, September 11, 2007, this is about a month
               4    after Mr. Chen, the consultants told him he needed a project
10:33:43       5    manager for DMR?
               6    A. That's correct.
               7    Q. And you would agree that the regular process of hiring
               8    someone involves a compensation, salary, and negotiation?
               9    A. Absolutely.
10:33:53     10     Q. Now, you showed G.S. Kok's e-mail discussing his salary and
             11     the benefits to Mr. Chen. That was slide PDX 9.39. Let's take
             12     a look at that.
             13                Again, this is a month after that consultant report
             14     made that recommendation, right?
10:34:15     15     A. That's right.
             16     Q. Now, Dr. Rangan, and you were here for Mr. Lund's
             17     testimony; yes?
             18     A. Yes, I was.
             19     Q. And could we pull up DSX01, which was admitted during his
10:34:28     20     testimony.
             21                Do you recall this exhibit, Dr. Rangan?
             22     A. It looks familiar, yes.
             23     Q. This is a summary of some of the documents that were used
             24     in Mr. Lund's direct examination about costs of an engineer in
10:34:44     25     these various location?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 32 of 79 PageID #:53867

                                                                                              1986

               1    A. Yes. That's correct.
               2    Q. And the cost of an engineer in Penyang, Malaysia in 2018 is
               3    almost double -- in China, it's less than half the price of a
               4    China engineer, right?
10:34:58       5    A. That's right.
               6    Q. So people in China typically make more money than people in
               7    Malaysia?
               8    A. Yes; at least at this part -- at least at this level,
               9    sorry.
10:35:07     10     Q. Now let's take a look at your PDX 9.50, another slide we
             11     showed yesterday. Do you recall this slide?
             12     A. Yes.
             13     Q. And your slide on for G.S. Kok in 2008 shows an annual
             14     salary of 240,000 RMB, right?
10:35:26     15     A. Oh, in 2008, yes.
             16     Q. 2008. That's Chinese currency?
             17     A. That's correct.
             18     Q. So in U.S. dollars, that's about $34,000?
             19     A. That sounds correct.
10:35:38     20     Q. And looking back down to 2017, the number goes up. It's
             21     about 970,000 RMB, which equates to about $140,000 U.S., right?
             22     A. Yes.
             23     Q. Now, let's flip back to your slide, PDX 9.39, if we could.
             24                Let's take a look at what G.S. is being offered. You
10:36:10     25     testified about this?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 33 of 79 PageID #:53868

                                                                                              1987

               1    A. Yes.
               2    Q. You understand, Dr. Rangan, that G.S. was requesting a
               3    stock option from Hytera to cover the stock option he would be
               4    giving up at Motorola?
10:36:21       5    A. It doesn't mention them giving up the stock at Motorola,
               6    but there is an offer here.
               7    Q. Let's take a look. So this is a snippet from PTX 433.
               8    Let's pull the whole document up, if we could. This has
               9    already been admitted. And go to page 7, if we could.
10:36:41     10                Now, this is an e-mail chain, right? You've reviewed
             11     this documentary?
             12     A. That's right.
             13     Q. And this is the beginning of an e-mail from G.S. to Mr.
             14     Chen?
10:36:53     15     A. Yes. That's correct.
             16     Q. I want to focus you on the first point. He says:
             17               "My request for 500,000 HYT stocks. At present
             18               I've been given Motorola stocks that are worth
             19               more than 80,000 U.S. when traded now."
10:37:09     20     A. Okay. Yes.
             21     Q. And he says:
             22               "These cannot be traded now because there is an
             23               vesting, which means that the share is in my
             24               name, but it would be another year or two before
10:37:19     25               I can cash out of these stocks."
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 34 of 79 PageID #:53869

                                                                                              1988

               1    A. That's what it says, yes.
               2    Q. So if I walk out now, he means walking out of Motorola,
               3    I'll have to give all that up?
               4    A. That's right.
10:37:24       5    Q. (Reading:)
               6              "That's a lot of money to throw away and it will
               7              force me to stay back."
               8               Do you see that?
               9    A. I do.
10:37:34     10     Q. And this is a common negotiation amongst somebody leaving
             11     one company that might leave stock on the table.
             12     A. Absolutely.
             13     Q. Now, Dr. Rangan, you don't know what stock packages were
             14     typically offered at Hytera, do you?
10:37:49     15     A. No, I don't.
             16     Q. You testified on direct that Hytera was offering G.S. Kok
             17     $2.5 million in stock options?
             18     A. That's correct.
             19     Q. But Hytera gave G.S. the option to actually purchase Hytera
10:38:03     20     stock, right?
             21     A. That's right. It comes with some strike price. Probably
             22     the Motorola stock also has the strike price associated with
             23     it.
             24                THE COURT: When you use the term "stock price," what
10:38:16     25     do you mean?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 35 of 79 PageID #:53870

                                                                                              1989

               1               THE WITNESS: Pardon me?
               2               THE COURT: You use the term "strike price", please
               3    tell the jury what you mean.
               4               THE WITNESS: Oh, yes. Sorry. Thank you, Your Honor.
10:38:21       5               When you have a stock option, what usually happens is,
               6    you don't have the stock itself. You have a right to purchase
               7    the stock.
               8               So let's say the stock price is $5, but it's selling
               9    now for $30. You could exercise that option, purchase it for
10:38:41     10     $5, and that would be called strike price, is my understanding,
             11     and then you would get $25 in your pocket.
             12                THE COURT: What if it was selling for $4?
             13                THE WITNESS: Then your option would be not valuable
             14     at all.
10:38:54     15     BY MR. ALLAN:
             16     Q. Now, Dr. Rangan, you understand G.S. was given the option
             17     to purchase 300,000 Hytera shares?
             18     A. Yes, that's what it looks like.
             19     Q. And at the time that Hytera went public, the shares price
10:39:13     20     was 3.18 RMB?
             21     A. That sounds, ah, possible.
             22     Q. I'm sorry, sounds possible or impossible?
             23     A. Possible. Sorry.
             24     Q. Thank you. It wasn't --
10:39:23     25                THE COURT: Just a minute. Do you know?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 36 of 79 PageID #:53871

                                                                                              1990

               1               THE WITNESS: I can't confirm one way or the other.
               2               THE COURT: You say you don't know.
               3               THE WITNESS: Oh, I do not know. Sorry.
               4               THE COURT: You don't know?
10:39:32       5               THE WITNESS: I do not know.
               6               THE COURT: All right.
               7    BY MR. ALLAN:
               8    Q. It wouldn't -- that's publicly known, right?
               9    A. Yes. It wouldn't surprise me at all. And it wouldn't be
10:39:44     10     inconsistent with my analysis either.
             11     Q. Well, your analysis was based on 30 RMB stock price, right?
             12     A. Yes, but that is what Mr. Kok would have believed he
             13     would've gotten even if later it turned out that wasn't the
             14     case when he was making the decision. Or at least at the time
10:40:03     15     of the e-mail, he was offered that 30 RMB price.
             16     Q. Well, Dr. Rangan, that's what anybody at Hytera would have
             17     thought if they had 300,000 shares, right? Not just G.S. Kok?
             18     A. Yeah. Absolutely.
             19     Q. Anybody who thought that they would make a lot of money
10:40:20     20     when the company went public?
             21     A. That's correct.
             22     Q. The stock was really only worth about $137,000 when U.S.
             23     went public, right?
             24     A. Possibly -- yes, that sounds right.
10:40:35     25     Q. G.S. didn't make anywhere near $2 1/2 million?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 37 of 79 PageID #:53872

                                                                                              1991

               1    A. I can't confirm that because my understanding is that the
               2    stock price did end up going up after that point. But had he
               3    exercised the stock, had the stock actually been 3.17 RMB and
               4    exercised at that point, yes, he would have only made that
10:40:58       5    amount of money.
               6    Q. It never went anywhere near 30 to this day, right?
               7    A. I don't think it ever went near 30, but I think it went up
               8    to somewhere over 10 certainly, maybe even as high at 15.
               9    Q. It's 8 today, right?
10:41:12     10     A. It's possible. I can't confirm or deny that.
             11                THE COURT: Just a minute.
             12                You don't know, do you?
             13                THE WITNESS: I'm sorry. Sorry, Your Honor. Yes, I
             14     do not know.
10:41:21     15     BY MR. ALLAN:
             16     Q. You suggested that Mr. Chen was deeply involved in the
             17     development of DMR?
             18     A. Yes, I did.
             19     Q. You understand that Mr. Chen is not an engineer?
10:41:31     20     A. That's correct.
             21     Q. And he didn't graduate from college, did you know that?
             22     A. That is correct. That's my understanding.
             23     Q. And he also didn't graduate from high school, did you know
             24     that?
10:41:42     25     A. I believe that's what he testified in his deposition.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 38 of 79 PageID #:53873

                                                                                              1992

               1    Q. And you have discussed some technical e-mails that G.S. Kok
               2    may have sent to Mr. Chen, correct?
               3    A. Yes.
               4    Q. And those technical e-mails were sent soon after G.S.
10:41:58       5    joined Hytera; yes?
               6    A. That's right. Some of them were.
               7    Q. You haven't seen in your review of the materials Mr. Chen
               8    being copied or involved in a lot of highly technical details
               9    throughout the development of the DMR project, right?
10:42:14     10     A. I saw some e-mails, but, of course, the majority of the
             11     e-mails in discussion that I saw was amongst the engineers, as
             12     we would expect.
             13     Q. And the e-mails that you did see with Mr. Chen were right
             14     when G.S. joined the company?
10:42:30     15     A. I can't recall right now any technical e-mails sent between
             16     Mr. G.S. Kok and Mr. Chen later on, no.
             17     Q. And you don't have any information that Mr. Chen actually
             18     read any of those e-mails?
             19     A. I believe he was asked in some of these depositions about
10:42:57     20     some of the e-mails and I believe he said he had read some of
             21     them.
             22     Q. Well, many of them are written in English, right?
             23     A. That's right.
             24     Q. You understand Mr. Chen doesn't speak English?
10:43:07     25     A. I understand that that's what he stated in his deposition.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 39 of 79 PageID #:53874

                                                                                              1993

               1    Q. Let's take a look at your PTX 9.43. This is a document you
               2    showed yesterday. It's an April 12, 2010, e-mail -- I'm sorry,
               3    August 2010 e-mail. And you noted the fact that Hytera and
               4    Motorola are in competition?
10:43:30       5    A. That's right.
               6    Q. And they have been for years?
               7    A. Absolutely.
               8    Q. And Motorola recognizes that as well, right?
               9    A. I assume so.
10:43:37     10     Q. And has for years?
             11     A. Absolutely.
             12     Q. I'd like to hand you DTX 4152.
             13                This is an internal Motorola e-mail from June 2009
             14     produced by Motorola; do you see that?
10:44:00     15     A. I do.
             16                MR. ALLAN: We offer this into evidence, please, Your
             17     Honor.
             18                MS. NEW: No objection.
             19                THE COURT: It is received and may be punished.
10:44:12     20               (Said exhibit received in evidence.)
             21     BY MR. ALLAN:
             22     Q. I'd like to orient you to the bottom half of the e-mail,
             23     and the date is June 26, '09. Do you see that?
             24     A. Yes, I do.
10:44:21     25     Q. And it's from a gentleman named Jeff Spaeth?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 40 of 79 PageID #:53875

                                                                                              1994

               1    A. Yes.
               2    Q. And Mr. Spaeth is senior executive at Motorola based in the
               3    U.K.?
               4    A. I do not know that myself, but --
10:44:32       5    Q. Have you heard his name before in this case?
               6    A. I can't recall the name right now.
               7    Q. Do you know if he was deposed?
               8    A. I don't recall that. Wouldn't be inconsistent, though.
               9    Q. He starts his e-mail on the bottom of the first page:
10:44:47     10               "As I have discussed with --"
             11                 And he sent it to several folks, right?
             12     A. Yes. That's correct.
             13     Q. He says:
             14               "As I have discussed with each of you, I think
10:44:56     15               we need to have a more clearly defined global
             16               strategy versus HYT."
             17     A. I see that.
             18     Q. And this was the spring of 2009?
             19     A. Yes. That's correct.
10:45:07     20     Q. And Motorola was anticipating Hytera DMR product launch,
             21     right?
             22     A. I would assume so. That's what it appears like from this
             23     e-mail, yes.
             24     Q. I'd like to hand you DTX 4363, 4359 and 4357.
10:45:30     25                These are also Motorola internal e-mails produced by
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 41 of 79 PageID #:53876

                                                                                              1995

               1    Motorola in this case?
               2    A. Yes, that's what it appears to be.
               3               MR. ALLAN: I offer them into evidence, please, Your
               4    Honor.
10:45:43       5               MS. NEW: Your Honor, this appears to be outside the
               6    scope of the direct testimony.
               7               THE COURT: If scope is the objection, it is
               8    overruled. The exhibits received and may be published.
               9              (Said exhibits were received in evidence.)
10:45:54     10     BY MR. ALLAN:
             11     Q. Let's take a look at DTX 4363.
             12                And this is -- let's look in the middle of this
             13     e-mail. There's an e-mail in the middle here that says:
             14               "I set up a meeting on Tuesday to discuss the
10:46:16     15               plan to launch VZ-30 and SSA."
             16                Do you see that?
             17     A. I do.
             18     Q. And the e-mail continues -- well, to orient you, this
             19     amongst a number of Motorola folks, right?
10:46:30     20     A. Yes, that's what it appears.
             21     Q. The e-mail continues:
             22               "... it's not just a marketing play -- it's the
             23               whole enchilada on beating Hytera and MSI has
             24               yes to help us win."
10:46:45     25     A. That's what it says, yes.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 42 of 79 PageID #:53877

                                                                                              1996

               1    Q. And MSI is Motorola Solutions, right?
               2    A. Yes. That's correct.
               3    Q. Let's take a quick look at DTX 4359.
               4               This is another internal Motorola e-mail, Dr. Rangan?
10:46:59       5    A. Yes, that's what it appears to be.
               6    Q. And in the middle of the page, there's an e-mail with a
               7    couple of bullet points?
               8    A. Yes, I see that.
               9    Q. And the second one talks about Hytera. It says:
10:47:12     10               "Somewhere in the coming days, I think it would
             11               be good to get a competitive update. When I
             12               look at trade shows and the booths, Hytera is
             13               now at the same level of floor space, impact,
             14               presentation, as Motorola and some of our
             15               closest traditional competitors."
             16                 Do you see that?
             17     A. I do.
             18     Q. It continues:
             19               "I think everyone needs to be aware of their
             20               growth and what we really need to do to fight
             21               this."
             22     A. I see that.
             23     Q. Let's look at DTX 4357.
             24                This is an e-mail about Hytera's low end device
10:47:50     25     launch?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 43 of 79 PageID #:53878

                                                                                              1997

               1    A. Yes, I see that in the subject.
               2    Q. At the bottom of the page, a VP of Channel Sales and
               3    Operations at Motorola forwards Hytera a low end device launch
               4    presentation, right?
10:48:09       5    A. Oh, yes. I see that.
               6    Q. And then there's a comment:
               7              "In terms of risk I believe it's significant, it
               8              will be a volume drive through the channel and
               9              we will need a tactical plan in place to hit
             10               them prior to launch."
             11     A. I see that.
             12     Q. And in the middle of the page, Bruce Brda, who is the head
             13     of sales, responds:
             14               "Please ensure that your team engages on a
             15               counter punch for this move."
             16                 Right?
             17     A. That's what it looks like.
             18     Q. And Motorola filed this case a few weeks after this e-mail,
             19     right?
10:48:34     20     A. Yeah, I think that is consistent with the timeline. I
             21     thought it was filed in May 2017, a few months after that.
             22     Q. March, right?
             23     A. Oh, sorry, March. You're correct.
             24     Q. Shift focus a little bit. You talked about a document from
10:48:57     25     a gentleman named Sam Guan?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 44 of 79 PageID #:53879

                                                                                              1998

               1    A. Yes, I did.
               2    Q. And Mr. Guan, not too long ago, in the last couple of
               3    years, left Motorola and joined Hytera, one of the U.S.
               4    companies, right?
10:49:08       5    A. That's correct.
               6    Q. And let's take a look at PTX 404, which I think is the
               7    document -- you took a snippet of this and input it in a slide,
               8    right?
               9    A. Yes, I did.
10:49:23     10     Q. Let's take a look at the first line on page 10. And this
             11     is a summary of his training. So he got hired at Hytera and he
             12     went to Shenzhen for a week-long training session?
             13     A. A week or two weeks, yes, that's correct. Maybe it was a
             14     week.
10:49:52     15     Q. And so this document is prepared after he's a Hytera
             16     employee?
             17     A. That's right.
             18     Q. And he's going through and he's documenting what he did
             19     during that week of training?
10:50:04     20     A. That's right.
             21     Q. So let's look at the second paragraph -- actually, it's
             22     technically the third paragraph:
             23               "I was invited to have a meeting with Mr. Chen
             24               in the afternoon."
10:50:16     25                Do you see that?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 45 of 79 PageID #:53880

                                                                                              1999

               1    A. I do.
               2    Q. And he goes on to say:
               3              "... the last time I was at the IWCE in Las
               4              Vegas, I was lucky enough to talk to him in a
10:50:27       5              hotel."
               6               Do you see that?
               7    A. I do.
               8    Q. And he's talking -- he's now talking about a discussion he
               9    had before he joined?
10:50:30     10     A. That's correct.
             11     Q. And he says:
             12               "I was determined to join Hytera after the
             13               talk."
             14     A. That's right.
10:50:34     15     Q. And now he flips back and now he's saying "as a new joiner
             16     at Hytera --" so now he's employed " -- I met with Mr. Chen
             17     again," right?
             18     A. That's what it says, yes.
             19     Q. And he says:
10:50:48     20               "He firstly offered an in-depth explanation on
             21               the overall industry in the development of
             22               Hytera with specific instances in data."
             23     A. That's right.
             24     Q. And this discussion about the in-depth explanation on the
10:51:01     25     overall industry, that's once he's at Hytera, right?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 46 of 79 PageID #:53881

                                                                                              2000

               1    A. That's correct.
               2    Q. And then he continues:
               3              "I was sure it was a right choice for me to join
               4              Hytera!"
10:51:10       5    A. Yes.
               6    Q. Further confirming that this is all a conversation he had
               7    once he was at Hytera.
               8    A. That's right.
               9    Q. And then he says:
10:51:16     10               "Mr. Chen suggested I keep observing, listening
             11               and studying and putting forward my suggestion
             12               for Hytera based on my experience gained at
             13               Motorola."
             14                Right?
10:51:28     15     A. That's right.
             16     Q. And that's a normal thing to do?
             17     A. Depends on what's meant by "experience gained."
             18     Q. Well, you testified that you carry your experiences over to
             19     new jobs all the time. That's why people are hired.
10:51:37     20     A. Absolutely.
             21     Q. Now, you also talked about another piece of this document,
             22     and you said there was some indication that Sam Guan was
             23     providing confidential Motorola information, right?
             24     A. That's correct.
10:51:56     25     Q. And that related to an over-the-air update.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 47 of 79 PageID #:53882

                                                                                              2001

               1    A. That's right.
               2               MR. ALLAN: And can we pull that up, that second page.
               3    BY MR. ALLAN:
               4    Q. It says Motorola is now developing a new function, namely,
10:52:17       5    over-the-air update, right?
               6    A. It does.
               7    Q. There's no design or implication information in this
               8    summary, is there?
               9    A. There is some.
10:52:23     10     Q. Where?
             11     A. For example, it says here:
             12               "Simply speaking, the firmware to be upgraded
             13               will be divided into multiple small data
             14               packets, 10 bytes per package of which 10
10:52:39     15               packages ..."
             16                 and so on. But it does give some details.
             17     Q. But that's just detail he would know from his experience,
             18     right?
             19     A. Yes.
10:52:45     20     Q. He's not providing technical documentation on this.
             21     A. There is no technical documentation, but this is the type
             22     of experience that, in my view, would be improper to provide.
             23     Q. You understand that Motorola had a patent on over-the-air
             24     updates that was public?
10:53:02     25     A. It's possible.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 48 of 79 PageID #:53883

                                                                                              2002

               1    Q. This was no secret, Dr. Rangan, was it?
               2    A. That they had the over-the-update feature?
               3    Q. Correct.
               4    A. It may not be, but what's happening here is that there is
10:53:13       5    some details. And even if those details were not disclosed,
               6    there's a reference that he would talk to other technical
               7    people later on.
               8    Q. But you have nothing -- you have no information to suggest
               9    he either had a discussion or disclosed anything?
10:53:26     10     A. I can't confirm whether he spoke later or not with other
             11     technical engineers, no.
             12     Q. Cell phones do over-the-air updates all the time.
             13     A. Absolutely.
             14     Q. And can TETRA radios do it?
10:53:39     15     A. I do not know one way or the other. It's possible. I
             16     would surprise if they can't.
             17     Q. Do you know whether an over-the-air update is part of the
             18     TETRA standard?
             19     A. I do not know, no.
10:53:54     20                Over-the-air update is a well-known feature, in
             21     general. I mean, that's when your phone gets a -- you know, it
             22     tells you to update the software. So that happens all the
             23     time. But at this period, it looks like it was still working
             24     on internal in DMR.
10:54:13     25     Q. So I want to make sure I understand your testimony. Your
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 49 of 79 PageID #:53884

                                                                                              2003

               1    concern is that Mr. Guan talking about 10 bytes per package,
               2    your concern is that that's some piece of confidential
               3    information that shouldn't have been disclosed?
               4    A. It may have been disclosed, but it is getting into some
10:54:30       5    technical information here. There's also about 10,000, it says
               6    here, 10,000 small packages in firmware, that's generally not
               7    something that would be disclosed as part of the over-the-air
               8    updates.
               9    Q. Let's pull up DTX 4657, which has been admitted.
10:54:46     10                Do you see this e-mail? This was admitted. I think
             11     you were in the courtroom for this, Dr. Rangan. This is the
             12     Patti Mortensen e-mail to several folks, a Hytera product
             13     report.
             14     A. Yes.
10:55:07     15     Q. (Reading:)
             16               "Please be careful with this information, do not
             17               forward."
             18                Do you see that?
             19     A. I do.
10:55:12     20     Q. Let's take a look at the actual document.
             21                And you see all this Hytera roadmap information:
             22     First Release, Second Release, Third Release, Fourth Release
             23     that's in the files of Motorola?
             24     A. I do.
10:55:32     25     Q. That shouldn't be there, should it?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 50 of 79 PageID #:53885

                                                                                              2004

               1    A. Why should it not be there?
               2    Q. You don't think that's confidential Hytera information?
               3    A. They perhaps released this publicly.
               4    Q. Perhaps? You have no information that they released it
10:55:47       5    publicly, do you?
               6    A. I can't speak to how Ms. Martensen received this
               7    information, no.
               8    Q. In fact, product roadmaps are some of the most sensitive
               9    information that a business has?
10:55:59     10     A. Sometimes. Sometimes they're released publicly to provide
             11     customers an idea of what roadmap they'll get, that's very
             12     common.
             13     Q. Product roadmaps tell competitors exactly what the company
             14     is planning to do, right, Dr. Rangan?
10:56:14     15     A. It does, but it often accompanies -- we release product
             16     roadmaps all the time when we talk with customers. It's very
             17     common. Because if they want to commit to a technology at
             18     Hytera or Motorola, sometimes the customer would like to know
             19     the feature map that they would get going forward.
10:56:29     20     Q. Well, this particular roadmap came from what Motorola calls
             21     the Hytera insider, right?
             22     A. I can't speak to that.
             23     Q. Well, you can speak to the fact that Ms. Martensen said in
             24     the cover e-mail we just looked at "don't forward it"?
10:56:40     25     A. But her saying simply not to forward it doesn't necessarily
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 51 of 79 PageID #:53886

                                                                                              2005

               1    mean that it was confidential information.
               2    Q. You discussed an e-mail that Sam Chia sent to Mr. Chen,
               3    remember that?
               4    A. Yes, I did.
10:56:56       5    Q. And you are an expert in OFDM? You're a technical expert?
               6    A. That's correct.
               7    Q. And there was nothing technical in that e-mail, correct?
               8    A. There was in the sense that the way that you would write
               9    those -- the circumstances had bearing, because it was related
10:57:17     10     to confidential information in an engineering product.
             11     Q. You testified, Dr. Rangan, that Mr. Chen didn't have any
             12     context for that e-mail, do you remember that?
             13     A. That's right.
             14     Q. But, in fact, that e-mail was sent after Motorola filed its
10:57:31     15     complaint in this case?
             16     A. That's correct.
             17     Q. And you've seen the complaint in this case?
             18     A. I believe I have, yes.
             19     Q. And it's a very long, detailed narrative, right?
10:57:41     20     A. There were a number of filings, yes.
             21     Q. And it names Sam Chia. It doesn't name him as a defendant,
             22     but he's mentioned specifically in the complaint, right?
             23     A. I don't recall, but that would certainly be consistent.
             24     Q. So Mr. Chen certainly had context when he received the
10:57:57     25     e-mail?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 52 of 79 PageID #:53887

                                                                                              2006

               1    A. To some degree.
               2    Q. Now, in that e-mail, Mr. Chia was talking about -- I think
               3    he actually titled this as "summary of his disappointments"?
               4    A. That's right.
10:58:12       5    Q. And he had a number of things he was complaining about?
               6    A. That's right. I only spoke about the fourth one.
               7    Q. He complained about issues with his family, he complained
               8    about issues with coworkers?
               9    A. Right.
10:58:23     10     Q. He said his life was not meaningful in China?
             11     A. That's correct.
             12     Q. He covered a whole bunch of different things?
             13     A. Yes, he did.
             14     Q. Big, long, rambling e-mail?
10:58:34     15     A. I'll leave "rambling" --
             16     Q. Big, long e-mail?
             17     A. Long e-mail, yes.
             18     Q. The fourth thing he talked about was this case?
             19     A. That's right.
10:58:40     20     Q. Let's take a look at PDX 9.50.
             21                Now, you testified about this yesterday, Dr. Rangan,
             22     that Hytera continued to pay G.S. Kok and Sam Chia at Y.T. Kok
             23     for a year and a half after this lawsuit was filed?
             24     A. That's right.
10:59:02     25     Q. And they were paid their salaries?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 53 of 79 PageID #:53888

                                                                                              2007

               1    A. That's right.
               2    Q. And you understand that they weren't terminated immediately
               3    because they contested the allegations from Motorola, right?
               4    A. I didn't see any evidence of that. For example, in the
10:59:19       5    e-mail that we saw, I didn't see any evidence which Mr. Chia is
               6    contesting it in that e-mail in particular.
               7    Q. Do you know -- you're not -- you know that the company,
               8    Hytera, launched a big investigation? Are you aware of that?
               9    A. I can't speak to that one way or the other.
10:59:45     10     Q. Let me ask you a different question.
             11                You certainly know that in this case the parties have
             12     exchanged discovery. There's documents produced that you've
             13     looked at, depositions, and so on?
             14     A. Exactly. Yes.
10:59:54     15     Q. That's taken a fair amount of time?
             16     A. That it has, indeed.
             17     Q. And there's discussion in here of money paid to these folks
             18     when they left, right?
             19     A. Yes.
11:00:12     20     Q. You testified about that?
             21     A. That's correct.
             22     Q. Now, you're not a lawyer, correct?
             23     A. I am not.
             24     Q. Not a lawyer in the U.S.?
11:00:18     25     A. Not a lawyer in any country.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 54 of 79 PageID #:53889

                                                                                              2008

               1    Q. China?
               2    A. Not at all.
               3    Q. Okay. You aren't an expert on Chinese law?
               4    A. No, I'm not.
11:00:26       5    Q. You're not an expert on human resources requirements in
               6    China?
               7    A. Only I've -- we have had HR products in cases where there
               8    was some part of the staff that was working from Asia, but
               9    other than that, no.
11:00:51     10     Q. And you certainly don't understand what Hytera's
             11     obligations were, legally, to pay these folks when they left?
             12     You have no expertise on that?
             13     A. If there was a law, no, I would not be -- no, I would not
             14     be aware of that.
11:01:11     15     Q. Now, Dr. Rangan, you've served as an expert four times
             16     before, correct, I think you said?
             17     A. That's correct.
             18     Q. This is your third case for Kirkland & Ellis?
             19     A. That's right.
11:01:21     20     Q. And your third case for Motorola?
             21     A. That's right.
             22     Q. And you charge $450 an hour for your time?
             23     A. I do.
             24     Q. And it's fair to say, you've spent a considerable amount of
11:01:33     25     time?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 55 of 79 PageID #:53890

                                                                                              2009

               1    A. Very long for this trial.
               2    Q. And you testified about work effort estimates and all the
               3    work you did to review documents and source code and materials
               4    that have been produced in this case?
11:01:44       5    A. That's right.
               6    Q. And that took you a lot of time?
               7    A. A lot of time, yes.
               8    Q. Hundreds of hours?
               9    A. Absolutely.
11:01:51     10     Q. Thousands of hours?
             11     A. No, not that long.
             12     Q. All since March of this year?
             13     A. That's correct.
             14     Q. And if you spent, say, 400 hours, you've made about
11:02:05     15     $180,000?
             16     A. Without the map, but that sounds correct.
             17     Q. More than G.S. Kok made in his last year in Hytera?
             18     A. I have to look again at that spreadsheet. I thought with
             19     his salary and bonus, it's possible.
11:02:21     20     Q. Let's talk about your work-effort estimate opinion.
             21     A. Sure.
             22     Q. Now, you offered some testimony about how long it would
             23     take to develop the 21 alleged trade secrets in this case?
             24     A. I did.
11:02:36     25     Q. And you wrote down -- or you testified yesterday, I wrote
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 56 of 79 PageID #:53891

                                                                                              2010

               1    it down, you referred to them as "my estimates" a few different
               2    times. You said "my estimates."
               3    A. I did.
               4    Q. But you didn't come up with the numbers on your own, right?
11:02:51       5    A. Well, I had the engineers' estimates from the starting
               6    point, that's correct.
               7    Q. Right. And you had the engineers' estimates as a starting
               8    point. And you don't come up with your own numbers, you just
               9    basically have concluded that those numbers are conservative?
11:03:08     10     A. I guess I would say that my numbers -- I did an analysis
             11     and then -- I didn't have any numbers that were different than
             12     the engineers -- well, it's different in the sense that my
             13     analysis said that these numbers are conservative estimates for
             14     each of the trade secrets.
11:03:29     15     Q. Right. So you didn't change any of the -- well, let me
             16     back up.
             17                You were here, there were a number of Motorola
             18     witnesses that talked about the estimates that they provided?
             19     A. That's correct.
11:03:38     20     Q. Mark Boerger, Jesus Corretjer, those folks, right?
             21     A. Absolutely.
             22     Q. And they were asked a number of questions about how they
             23     came up with those numbers?
             24     A. That's right.
11:03:52     25     Q. And you adopted those numbers?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 57 of 79 PageID #:53892

                                                                                              2011

               1    A. As a starting point, yes.
               2    Q. And you adopted those numbers because that was another
               3    assumption you were given in the case?
               4    A. Actually I wasn't given that as an assumption. They
11:04:07       5    provided me those numbers and that was the starting point for
               6    my analysis.
               7    Q. The lawyers provided you those numbers, right?
               8    A. I got them through the lawyers, but the lawyers had got
               9    them from the engineers.
11:04:20     10     Q. But you didn't change a single one of those estimates?
             11     A. I took those numbers as a starting point, that's correct.
             12     Q. Right. But you didn't change any of the numbers. You
             13     didn't say, for example: Mark Boerger said it would take 15
             14     engineers 30 staff months for trade secret X. You didn't say:
11:04:38     15     No, I think it would be 20 engineers for 400 staff?
             16     A. No, I didn't. The final numbers I had ended up -- my
             17     conclusion was that all the numbers they had supplied were
             18     conservative, that's correct.
             19     Q. You understand, Dr. Rangan, that these estimates that you
11:04:51     20     took were all developed in June of this year?
             21     A. That sounds correct.
             22     Q. For development work that went back -- for the MOTOTRBO DMR
             23     project, back to 2003?
             24     A. And even earlier, in fact.
11:05:08     25     Q. And even earlier. Because information from ASTRO and other
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 58 of 79 PageID #:53893

                                                                                              2012

               1    products were also used?
               2    A. That's correct.
               3    Q. And I think there was even testimony that some of them went
               4    back even to the '80s?
11:05:21       5    A. That's right, to 1988.
               6    Q. And so those numbers that were put together that you looked
               7    at as your starting point, if you will, were all generated in
               8    2019?
               9    A. That sounds correct.
11:05:37     10     Q. Now, how Motorola derived those estimates was not a part of
             11     your analysis, right?
             12     A. No, I started from a starting point, but I did question
             13     them vigorously to understand the process.
             14     Q. Now, you've reviewed some trade secret descriptions in this
11:05:57     15     case?
             16     A. I did.
             17     Q. And you reviewed a bunch of deposition testimony?
             18     A. I did.
             19     Q. Including the deposition testimony of Jack Wong, Motorola's
11:06:09     20     corporate witness on several of these trade secrets?
             21     A. Yes, I did.
             22     Q. You understand he testified that Kirkland & Ellis prepared
             23     those descriptions?
             24     A. He might've stated that.
11:06:19     25     Q. Now, when you started your work on this case in March
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 59 of 79 PageID #:53894

                                                                                              2013

               1    of 2019, the descriptions of the trade secrets you had were
               2    quite different, right? In other words, they changed
               3    substantially?
               4    A. It's possible. I can't recall.
11:06:39       5    Q. And you reviewed the documents that are supposedly
               6    referenced. Those trade secrets are 78 of those documents,
               7    right?
               8    A. I didn't count, but that sounds possible. You mean 78
               9    documents throughout all the 21 trade secrets?
11:07:00     10     Q. Yes. Yes, sir.
             11     A. .that sounds possible.
             12     Q. Now, you've heard testimony in this case that those
             13     technical documents, some of them are public, some of the
             14     information there is public, some of it is not?
11:07:10     15     A. My understanding is, all the documents are completely
             16     confidential.
             17     Q. We're not talking about confidentiality or labels. I'm
             18     just saying what's in there. There are some documents have
             19     pieces of the SE standard, for example?
11:07:23     20     A. That's right. That's very common. You would put a piece
             21     of standard --
             22     Q. And some pieces of the documents might have information
             23     that's revealed in a Motorola patent?
             24     A. It could, yes.
11:07:34     25     Q. And like the other public information that just finds its
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 60 of 79 PageID #:53895

                                                                                              2014

               1    way into the document?
               2    A. Yeah. But putting it into context, but yes.
               3    Q. And when you reviewed those documents to try to figure out
               4    how long it would've taken to develop these trade secrets, you
11:07:51       5    didn't parse out what was public and what wasn't public, did
               6    you?
               7    A. Absolutely not. There'd be no reason to. It would be
               8    illogical.
               9    Q. Same with the source code. You understand that there's a
11:08:03     10     lot of source code, Motorola source code in this case and
             11     Hytera source code?
             12     A. That's correct.
             13     Q. And in trying to form your opinion in terms of how long it
             14     would take to develop these alleged trade secrets, you reviewed
11:08:12     15     some of the source code?
             16     A. Yes, I did. A lot of --
             17     Q. And you --
             18                I'm sorry. Go ahead.
             19     A. A lot of source code.
11:08:17     20     Q. You understand that within Motorola's source code, there is
             21     a lot of third-party source code not developed by Motorola?
             22     A. Yeah. Motorola had third-party source codes, yes.
             23     Q. Like Texas Instruments?
             24     A. Yes. Possibly.
11:08:32     25     Q. And Mentor Graphics that makes the operating system?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 61 of 79 PageID #:53896

                                                                                              2015

               1    A. Yeah, the Nucleus operating system. They modified it, but
               2    yes.
               3    Q. Now, when you went through the code to try to figure out
               4    how long it would take to do all this, you didn't parse out
11:08:43       5    what was third-party code or what wasn't, right?
               6    A. Again, that wouldn't make sense to do that.
               7    Q. Well, if wanted to try to figure out what Hytera -- what
               8    the Motorola engineers had actually developed, it would?
               9    A. No, it wouldn't, because let's take the case of the
11:08:57     10     documents, that might be easier to understand. Even the act of
             11     taking parts from public domain material, it's putting it in
             12     context, that has value, that takes time.
             13     Q. So if a document is 90 percent public and 10 percent
             14     developed by Motorola, versus 10 percent public and 90 percent
11:09:18     15     developed by Motorola, it wouldn't matter to you in terms of
             16     trying to figure out how much time the Motorola engineer spent
             17     on that document?
             18     A. The documents we're talking about are not 90 percent
             19     public. For example, let's take the testing document as an
11:09:29     20     example. It might have -- I say that just because the jury has
             21     seen some of those things -- it might have, for example, part
             22     can be SE standard, it might say some operating conditions, it
             23     might also have some requirements, but it's placing it in a
             24     context. It's linking up which conditions of which tests, and
11:09:46     25     then goes on to talk about how to, you know, create test
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 62 of 79 PageID #:53897

                                                                                              2016

               1    procedures, and also maybe change those requirements
               2    internally. So you absolutely can't separate these two.
               3    Q. So your testimony is that the Motorola's estimates that
               4    were provided to you, they're conservative?
11:10:04       5    A. That's correct.
               6    Q. And just to be clear, you didn't quantify how conservative
               7    they are. You didn't provide your own numbers?
               8    A. Yes, I said they were conservative. I didn't give a
               9    specific percentage in increase.
11:10:16     10     Q. Now, you also talked about this concept of gating.
             11     A. I did.
             12     Q. And you had -- maybe we can pull that slide, 9136.
             13                I think you testified that the trade secrets that are
             14     listed on the left would have to be developed before the trade
11:10:40     15     secrets on the right?
             16     A. That's correct.
             17     Q. I think the example you gave yesterday was, if you take the
             18     DSP source code gating trade secret at 10 years and add it to
             19     the testing and benchmark trade secret, it would be a 15-year
11:10:57     20     development time?
             21     A. That's right.
             22     Q. Now, obviously, if you took the DSP source code gating
             23     trademark at 10 years and you added it to the repeater trade
             24     secret, you're at 23 1/2 years?
11:11:07     25     A. That's right.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 63 of 79 PageID #:53898

                                                                                              2017

               1    Q. So to develop those two trade secrets it would take 23 1/2
               2    years?
               3    A. That's correct. At least that time.
               4    Q. Now, there is some overlap between where the gating stops
11:11:21       5    and the dependent starts, correct?
               6    A. That's right.
               7    Q. And you were asked some questions about methodology that
               8    accounted for that overlap?
               9    A. That's right, I was.
11:11:34     10     Q. But you actually don't have any methodology that would
             11     account for overlap, do you?
             12     A. I think I was talking about two particular trade secrets in
             13     that case that are not at issue in this case anymore.
             14     Q. So you concede that when you were asked questions at the
11:11:50     15     deposition about two of them, you didn't have any methodology?
             16     A. In that particular case, I think I said that I did not have
             17     the precise methodology and that I didn't offer a specific
             18     number, which I did not. And that was about those two specific
             19     trade secrets of which one of them is no longer an issue, I
11:12:10     20     believe.
             21     Q. Well, you testified that you didn't have a methodology to
             22     perform the calculation.
             23     A. For that -- for those two particular trade secrets. And
             24     it's true, that I did not give a specific number in that case.
11:12:22     25     Q. Well, you don't -- there's no methodology for any of the
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 64 of 79 PageID #:53899

                                                                                              2018

               1    trade secrets?
               2    A. As I said, the methodology is that while there is overlap,
               3    because it's relatively small, it can be accounted for the fact
               4    that both of the trade secrets estimate are very conservative.
11:12:40       5    Q. Well, you were asked at the deposition, page 282, line 17,
               6    to 283, line 9:
               7              "Question: So there's a lot of overlap between
               8              trade secrets 132 and 152 -- sorry, "-- 130 and
               9              142, how would we account to assess the proper
11:12:59     10               development time for those trade secrets
             11               combined?"
             12               "Answer: Let me look at the trade secrets
             13               actually for a second for those particular ones.
             14               So 132 is a physical layer ARM DSP framework and
11:13:10     15               radio signaling architecture and --"
             16               "Question: 130."
             17                Your answer:
             18               "... yes. Sorry. 130, 142 was repeater
             19               functionality. So I -- I don't provide a
11:13:22     20               methodology here to exactly perform that
             21               calculation. And I agree that some amount in
             22               certain cases may need to be discounted, but I
             23               don't provide a method, precise methodology for
             24               that."
11:13:33     25                Correct?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 65 of 79 PageID #:53900

                                                                                              2019

               1    A. That's what the deposition says, yes.
               2    Q. Now, you looked at a number of materials to come up with
               3    your opinion, right?
               4    A. I did. A lot.
11:13:42       5    Q. You looked at the documents, source code?
               6    A. Both.
               7    Q. Talked to some folks?
               8    A. Yes, I did.
               9    Q. But your report -- neither of the reports that you issued
11:13:58     10     in this case has any sort of a schedule explaining precisely
             11     what you did with each of these documents and why you simply
             12     feel that these numbers that Motorola came up with are
             13     conservative?
             14     A. I'm sorry. I thought both of the reports had quite a bit
11:14:15     15     of detail on my methodology.
             16     Q. There's no -- you had to look at an enormous amount of
             17     source code and documentation?
             18     A. That's right.
             19     Q. You don't provide any sort of schedule as to what you
11:14:26     20     considered about a particular document, how much value you
             21     assigned to it, why you thought that that document was a
             22     conservative estimate, how much time you gave to a particular
             23     document? None of that is in there?
             24     A. Sorry, I don't -
11:14:42     25                MS. NEW: Objection. Compound.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 66 of 79 PageID #:53901

                                                                                              2020

               1               MR. ALLAN: Let me withdraw it.
               2               THE COURT: Sustained.
               3    BY MR. ALLAN:
               4    Q. You looked at 78 different documents --
11:14:51       5    A. Yes.
               6    Q. -- and hundreds of source code files?
               7    A. Oh, easily, yes.
               8    Q. Thousands?
               9    A. Possibly that number.
11:14:59     10     Q. And you don't provide document-by-document accounting in
             11     your report?
             12     A. Oh, I see. No, my methodology was not to provide a month
             13     estimate for each document. That wouldn't make any sense to do
             14     it that way.
11:15:17     15     Q. Right. Or a file-by-file analysis, how long it would take
             16     to develop a particular code file?
             17     A. Yeah, that would be also a nonsensical approach.
             18     Q. Now, you testified that Hytera could not conceive of or
             19     develop the trade secrets in a commercially reasonable time,
11:15:30     20     right?
             21     A. That's right.
             22     Q. But you haven't defined what a commercially reasonable time
             23     is?
             24     A. I thought I did that in my direct testimony. I said that
11:15:43     25     it is at least -- well, we know for a fact that since it
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 67 of 79 PageID #:53902

                                                                                              2021

               1    launched the product in 2010 to currently approximately
               2    10 years, they've not been able to develop a product
               3    independently. So a commercially reasonable time would be at
               4    least 10 years.
11:15:56       5    Q. Somewhere in that 10-year timeframe will be commercially
               6    reasonable?
               7    A. At least 10 years.
               8    Q. And your testimony is that Hytera, to this day, couldn't
               9    develop its own DMR radio?
11:16:07     10     A. That's correct. Comparable one, that's right.
             11     Q. Now, as part of your opinion, you claim that it's unlikely
             12     that Hytera would've been able to recruit engineers with
             13     sufficient experience to form a team on the par with Motorola,
             14     right?
11:16:32     15     A. That's correct.
             16     Q. And you don't have an in-depth understanding of Hytera,
             17     right? You never worked at Hytera?
             18     A. I did not work at Hytera.
             19     Q. And you've never worked with Hytera?
11:16:50     20     A. No, I have not.
             21     Q. And you've never interviewed any of the Hytera development
             22     teams?
             23     A. No, I was basing it on the work product that I saw prior to
             24     2008, among other things.
11:17:00     25     Q. And you didn't consider Hytera's development capabilities?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 68 of 79 PageID #:53903

                                                                                              2022

               1    A. I absolutely considered their development capabilities.
               2    Q. You didn't consider any of the analogs suite of products
               3    that they had?
               4    A. I did not consider the analog, no.
11:17:14       5    Q. And that's relevant to their development capabilities,
               6    right?
               7    A. I didn't see any use of their analog experience. Even to
               8    the extent that they had analog experience, you would need so
               9    much more skill for digital DMR radio.
11:17:36     10     Q. Is it your testimony then that analog development is
             11     irrelevant to DMR digital development?
             12     A. It's absolutely helpful, but it's certainly only one step.
             13     Q. Absolutely helpful, but you didn't consider it here?
             14     A. To the extent that they had analog experience, even if they
11:17:52     15     had a lot of analog experience, I do understand that they were
             16     developing analog products, that wouldn't have been -- they
             17     would need so much more experience to get digital DMR.
             18     Q. And you didn't consider the fact that Hytera over this
             19     mid-2000 timeframe was growing incredibly fast, adding
11:18:14     20     engineers on a constant basis, right?
             21     A. You mean after 2008?
             22     Q. No. Before.
             23     A. The number of engineers I saw that were -- at least in the
             24     material that I could see prior to 2008, that was the Harbin
11:18:32     25     team, and that was relatively small.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 69 of 79 PageID #:53904

                                                                                              2023

               1    Q. The Harbin team came over in 2003, right?
               2    A. Oh, I'm sorry. The team based in -- but it was still based
               3    in Harbin, my undertaking at least.
               4    Q. But during this -- maybe we're talking fast. It's probably
11:18:48       5    my fault.
               6               Between '03 and '08, did you consider the fact that
               7    Hytera had grown substantially by adding a number of engineers
               8    during that time period?
               9    A. What I specifically saw was the team that was working prior
11:19:04     10     to 2008, and that was maybe in the order of -- I don't recall
             11     the exact number, but under 30 engineers.
             12     Q. That was -- so you focused on the team that was working on
             13     DMR?
             14     A. That's right.
11:19:13     15     Q. You didn't look at any of the other development teams that
             16     Hytera had working on different projects?
             17     A. No, I did not.
             18     Q. You understand the DMR standard came out in 2005?
             19     A. That sounds correct.
11:19:28     20     Q. And if it would take somebody 23 1/2 years to develop a
             21     radio, you wouldn't have another DMR radio on the market until
             22     2029?
             23     A. No, because, again, as I spoke, the Motorola's DMR
             24     development had leveraged significant amount of work from
11:19:48     25     ASTRO.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 70 of 79 PageID #:53905

                                                                                              2024

               1    Q. But you certainly understand, Dr. Rangan, that there are a
               2    number of DMR manufacturers on the market today?
               3    A. Yes, I do.
               4    Q. Kenwood is one?
11:19:58       5    A. That's correct.
               6    Q. ICOMM is one?
               7    A. That's another.
               8    Q. Tait?
               9    A. That's right.
11:20:02     10     Q. Simoco?
             11     A. That's right.
             12     Q. You understand that Andy Grimmett -- you've read his
             13     report?
             14     A. I did.
11:20:08     15     Q. And you respond to his report, right, in part?
             16     A. I do.
             17     Q. And you understand he led Simoco's DMR development team?
             18     A. That's my understanding, yes.
             19     Q. And in 3 years and 3 months he went from start to finish
11:20:23     20     with a DMR product on market?
             21     A. I'm not sure if it went into market at the end of that.
             22     Q. But even if he was real close, that's 3 years and 3 months,
             23     not 23 1/2 years, right?
             24     A. It's not 23 1/2 years, but to compare it, you would have to
11:20:45     25     understand exactly how much he would develop versus the
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 71 of 79 PageID #:53906

                                                                                              2025

               1    third-party, and actually all the features. Because we're
               2    talking about a comparable DMR product. Motorola product is
               3    really a market-leading product. As you heard, it was in the
               4    high-end category. So we're talking about a high-end product
11:21:04       5    in this case.
               6    Q. Now, Dr. Rangan, you offered some opinions about Hytera's
               7    development efforts before G.S. Kok and Sam Chia and Y.T.
               8    went --
               9    A. That's right.
11:21:15     10     Q. And in doing so, you looked at some of those development
             11     documents?
             12     A. There were many development documents.
             13     Q. And again, there were 17,000 or so development documents
             14     between the time that Hytera started its CMR development in
11:21:34     15     2005 and the time that G.S. Kok arrived in February of 2008?
             16     A. I didn't count, but that's possible.
             17     Q. There were a whole lot?
             18     A. There were a whole lot, yes.
             19     Q. And you certainly understand that Hytera had a long history
11:21:48     20     of developing a number of analog radios leading up to that
             21     point?
             22     A. I can't comment about the number, but yes, I do understand
             23     it was developing analog radios.
             24     Q. Do you understand, Dr. Rangan, that Hytera developed
11:22:10     25     certain DMR radio features before Motorola?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 72 of 79 PageID #:53907

                                                                                              2026

               1    A. You mean after 2008?
               2    Q. Yes.
               3    A. Yes, that's possible. It wouldn't change my analysis at
               4    all.
11:22:21       5    Q. So the fact that Motorola saw what Hytera was doing on its
               6    own DMR products and copied them wouldn't change your analysis?
               7    A. Sure. If Motorola -- sorry. If Hytera had in possession
               8    Motorola's code that built upon that other features that for
               9    perhaps a business reason Motorola doesn't pursue, how does
11:22:44     10     that change my analysis?
             11     Q. Maybe my question probably wasn't clear. I apologize
             12     again.
             13                If Hytera developed a really thin radio before
             14     Motorola did and then Motorola followed Hytera, doesn't that
11:22:58     15     indicate to you that Hytera had its own solid development
             16     capabilities?
             17     A. No, not at all. If it was a DMR and it was after 2008,
             18     that means anything that they're developing is based upon
             19     Motorola confidential --
11:23:12     20     Q. So absolutely nothing that Hytera could've done in
             21     developing DMR, regardless of whether it had anything to do
             22     with what is accused in this cases, you just automatically
             23     discounted it and didn't consider it at all?
             24     A. I think that's -- maybe I'll put it this way: I didn't see
11:23:36     25     any evidence of other development skills post-2008 that would
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 73 of 79 PageID #:53908

                                                                                              2027

               1    change my opinion.
               2    Q. Let's take a look. You pointed out some documents on your
               3    direct examination.
               4    A. I did.
11:23:54       5    Q. Several of them were in the 2006 timeframe?
               6    A. That's correct.
               7    Q. And in the 2006 timeframe was obviously just within a year
               8    or so after Hytera began its development efforts?
               9    A. That's right.
11:24:06     10     Q. And so as a developer yourself, that's not unusual that
             11     they wouldn't have a finished product at that time?
             12     A. Absolutely.
             13     Q. And that's part of the development process, you start and
             14     solve problems, you move on to the next problem, you solve
11:24:20     15     that, and so on.
             16     A. Yes. Correct.
             17     Q. So it's not surprising that in 2006 they didn't have a
             18     finished product?
             19     A. Yeah, that's right.
11:24:25     20     Q. And that they still had problems that they were working on?
             21     A. Yeah, I would expect that any team would have not a
             22     finished product in one year.
             23     Q. Can I hand you exhibit PTX 2023.
             24                This is a document produced by Hytera in this case,
11:24:56     25     Dr. Rangan?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 74 of 79 PageID #:53909

                                                                                              2028

               1    A. Yes, it looks familiar.
               2    Q. One of these pre-G.S. DMR development documents?
               3    A. That's right. I don't recall the exact date, but I do
               4    remember this diagram.
11:25:08       5               MR. ALLAN: I offer it into evidence, please, Your
               6    Honor.
               7               MS. NEW: No objection.
               8               THE COURT: It is received and may be punished.
               9              (Said exhibit received in evidence.)
11:25:16     10                MR. ALLAN: Could we pull up the metadata for this.
             11     BY MR. ALLAN:
             12     Q. You see the custodian is Harbin?
             13     A. Yes. That's correct.
             14     Q. And the dated created is October 23, 2006?
11:25:39     15     A. Yes. That's correct.
             16     Q. Okay. Let's go back to the document.
             17                And this is a DMR Baseband Circuit Block Diagram, do
             18     you see that?
             19     A. That's the title of the document, yes.
11:25:53     20     Q. And, again, October 2006?
             21     A. That's right.
             22     Q. About a year or so after they started development?
             23     A. That's right.
             24     Q. And I want to focus on this dotted line, sort of right in
11:26:01     25     the middle.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 75 of 79 PageID #:53910

                                                                                              2029

               1    A. Yes.
               2    Q. So there's the DSP block and there's an ARM block, do you
               3    see that?
               4    A. I do.
11:26:07       5    Q. And then there's a reference to OMAP, right?
               6    A. Yes, there is.
               7    Q. So Hytera was considering using an OMAP even back in
               8    October 2006?
               9    A. Yes, they absolutely were considering it. I did see a lot
11:26:17     10     of evidence of that.
             11     Q. Long before G.S. and YT joined?
             12     A. Yes.
             13     Q. And you'd agree with me, this is architectural in nature,
             14     right, a circuit diagram?
11:26:27     15     A. Yeah. Circuit diagram, sure.
             16                What do you mean by architectural? Did you mean
             17     anything other than just a circuit diagram?
             18     Q. That is architect because it's a circuit diagram, is it
             19     not?
11:26:40     20     A. It's a circuit diagram, yes.
             21     Q. Let me hand you PTX 2006.
             22                This is another one of those pre-G.S. development
             23     documents?
             24     A. Yes, it is.
11:26:59     25     Q. Produced by Hytera in this case?
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 76 of 79 PageID #:53911

                                                                                              2030

               1    A. Yes, it is.
               2               MR. ALLAN: I'd offer it into evidence, please, Your
               3    Honor.
               4               MS. NEW: No objection, Your Honor.
11:27:07       5               THE COURT: It is received and may be published.
               6              (Said exhibit received in evidence.)
               7    BY MR. ALLAN:
               8    Q. Again, this is a Chinese document that was translated?
               9    A. Yes. Thankfully.
11:27:14     10     Q. For both of us.
             11     A. Thank you.
             12     Q. Could you please turn to page 21.
             13     A. Sure.
             14     Q. All right. This is a February -- sorry. Yeah,
11:27:26     15     February 11, 2007, DMR Protocol Stack Debugging Test Report.
             16     A. Yes, I remember this document.
             17     Q. And it indicates that it is, in fact, a test report?
             18     A. That's correct.
             19     Q. Now, let's take a look at the conclusions on page 39.
11:27:41     20                Do you see under "E" where it says "test conclusions"?
             21     A. Yes.
             22     Q. It says:
             23               "According to the above tests --"
             24                 Again, this is February '07:
11:27:50     25               "According to the above tests, we can see that
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 77 of 79 PageID #:53912

                                                                                              2031

               1              the protocol stack software works normally and
               2              runs stably and has realized the most basic
               3              voice call and data services. During the
               4              testing process, all the problems found in the
11:28:07       5              earlier stage were solved as follows ..."
               6                And then the document goes on to note that, right?
               7    That's what it says, yes, but --
               8    Q. You disagree with what's written on the page?
               9    A. Yes. Absolutely. And I'm happy to walk you through this
11:28:17     10     document and show you why.
             11     Q. Well, you would agree with me, Dr. Rangan, that the people
             12     that ran these tests and wrote this report in February of 2007
             13     have far more information about those tests and those results
             14     than you do, correct?
11:28:30     15     A. They might have other information than -- of course, they
             16     might have other information, but I can only look at the
             17     evidence in this document. And from what's in this document, I
             18     do not see anything near what would be considered a protocol
             19     stack software.
11:28:48     20     Q. So a year before G.S. comes over at Hytera, the Hytera
             21     engineers are saying "according to the tests, we can see that
             22     the protocol stack works normally and runs stably," but you
             23     disagree with that?
             24     A. Yes, I do. At least I think it's not -- I don't want to
11:29:08     25     contend that they're lying, but I think that what's being
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 78 of 79 PageID #:53913

                                                                                              2032

               1    understood here needs to be clarified in the context of what
               2    actually happened in the test.
               3    Q. But you have no idea what actually happened, because you
               4    weren't there?
11:29:19       5    A. But I can read the test report.
               6    Q. The test report says the protocol stack runs normally and
               7    runs stably, that's the conclusion, Dr. Rangan.
               8    A. Yes, but you need -- it's a test document. You need to
               9    look at what actually happened in the test. And I'm happy to
11:29:34     10     walk you through that, if you want.
             11     Q. Well, when the Hytera engineers come and explain that, you
             12     won't have any reason to disagree with what they did, because
             13     they're the ones who actually did the testing.
             14     A. I can only look --
11:29:48     15                THE COURT: Did you understand that question?
             16                THE WITNESS: Not exactly, no.
             17                THE COURT: Rephrase the question.
             18                MR. ALLAN: Yes, Your Honor.
             19     BY MR. ALLAN:
11:29:55     20     Q. Is it fair to say that the people who actually ran the
             21     tests and have first-hand knowledge of what was tested know
             22     more about this than you do?
             23     A. Obviously they have -- might have some other information
             24     that I don't, and I can't speak to that. My analysis is based
11:30:15     25     on what I saw in this test report.
           Case: 1:17-cv-01973 Document #: 793 Filed: 12/20/19 Page 79 of 79 PageID #:53914

                                                                                              2033

               1    Q. Let's take a look at PTX 1987, which I believe is admitted.
               2               THE COURT: All right. Members of the jury, it is
               3    precisely 11:30. You are excused until Monday morning at
               4    10:00 a.m. The Court will adjourn until that time.
11:30:44       5               THE CLERK: All rise.
               6               THE COURT: The witness will return also Monday at
               7    10:00 o'clock.
               8
               9              (Adjournment taken from 11:30 o'clock p.m. to
             10               10:00 o'clock a.m. on December 2, 2019.)
             11
             12                      *     *     *     *      *     *     *     *
             13
             14
             15     I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
             16             RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
             17
             18     /s/Blanca I. Lara                             December 2, 2019
             19
             20
             21
             22
             23
             24
             25
